 Case 1:19-cv-00296-RJJ-RSK ECF No. 24 filed 11/21/19 PageID.155 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN
                             GRAND RAPIDS DIVISION

GORDON FOOD SERVICE, INC.,           )
                                     )
                      Plaintiff,     )
                                     )
      v.                             )
                                     ) Case No. 1:19-cv-00296-RJJ-RSK
COSI, INC.,                          )
                                     )
                      Defendant.     )
                                     )
            STIPULATION AND ORDER REMOVING LAWSUIT FROM
                    CASE EVALUATION REQUIREMENT

       Plaintiff, Gordon Food Service, Inc. (“GFS”), and Defendant, Cosi, Inc. (“Cosi”), by and

through their undersigned counsel, hereby STIPULATE AND AGREE as follows:

       1.      On August 13, 2019, this Court entered an Order directing the parties to

participate in Case Evaluation. [Dkt. No. 18] (the “Case Evaluation Order”).

       2.      The parties are, on their own initiative, already pro-actively engaging in good

faith settlement discussions including direct contacts involving litigation counsel in the instant

matter and general counsel for the Defendant. Based on the same, it is the parties mutually

shared position that Case Evaluation is unnecessary and will not assist the parties in settling the

lawsuit.

       3.      In an effort to avoid wasting both time and money and to allow the parties to

focus on their own ongoing settlement efforts, GFS and Cosi have agreed, subject to the Court’s

approval, to remove this lawsuit from the Case Evaluation requirement.

NOW, THEREFORE, IT IS HEREBY ORDERED that:

       1.      This lawsuit shall be removed from the Case Evaluation requirement. The parties

will not be required to engage in a Case Evaluation absent further order of this Court.
 Case 1:19-cv-00296-RJJ-RSK ECF No. 24 filed 11/21/19 PageID.156 Page 2 of 2



         2.      All other case management dates remain intact absent further order of this Court.

STIPULATED AND AGREED:


GORDON FOOD SERVICE, INC.                             COSI, INC.


By:/s/ Jason M. Torf                                  By:/s/ Alan J. Taylor
Jason M. Torf                                         Alan Taylor
Riele J. Sims (pro hac vice pending)                  SEGAL MCCAMBRIDGE SINGER & MAHONEY,
ICE MILLER LLP                                        LTD.
200 W. Madison St.                                    29100 Northwestern Highway
Suite 3500                                            Suite 240
Chicago, Illinois 60606                               Southfield, MI 48034
(312) 726-6244 (phone)                                (248) 994-0063 (phone)
(312) 726-6214 (facsimile)                            (248) 994-0061 (facsimile)
jason.torf@icemiller.com                              ataylor@smsm.com
riele.sims@icemiller.com
                                                      Counsel for Cosi, Inc.
Counsel for Gordon Food Service, Inc.


ORDERED:

Dated:                                            Enter:




                                                  United States District Judge




                                                  2

C\1416136.1
